FOR IMMEDIATE RELEASE March 31, Forbes Medi-Tech Announces Financial Results for the Year ended December 31, ~ VANCOUVER, BC – Forbes Medi-Tech Inc. (PINK SHEETS:FMTI) (“Forbes” or “Company”) today announced its financial results for the year ended December 31, 2009.All amounts are in Canadian dollars unless otherwise noted. This press release contains the condensed financial statements derived from the audited consolidated financial statements for the year ended December 31, 2009 and 2008. More detailed information can be found in the full audited consolidated financial statements and Management’s Discussion and Analysis for the year ended December 31, 2009, which are being filed with the applicable Canadian and U.S. regulatory authorities. SIGNIFICANT EVENTS 2009/2010 NASDAQ In January 2009, the Company announced that NASDAQ had extended its suspension of the bid price and market value of publicly held shares requirements. Additional extensions were announced by NASDAQ on March 23, 2009 and July 13, 2009. As a result of these extensions, the Company’s compliance deadline was extended to January 4, 2010. In January 2010, the Company received a Nasdaq Staff Deficiency Letter indicating that it did not meet the NASDAQ listing standard. On January 14, 2010 the Company announced that it had filed a notice of appeal to a NASDAQ Hearings Panel.On February 16, 2010 the Company received notice that the Panel had reviewed its appeal and had determined to delist the Company’s common shares from The NASDAQ Stock Market, effective with the open of business on February 18, 2010. The Company was advised by Pink OTC Markets Inc, which operates an electronic quotation service for securities traded over-the-counter, commonly known as the Pink Sheets, that its common shares were immediately eligible for quotation effective with the open of business on February 18, 2010.The Company’s common shares common shares continue to trade under the symbol FMTI. TSX In January 2009, the Company received notice from the Toronto Stock Exchange ("TSX"), indicating that the TSX was reviewing the eligibility of the Company’s common shares for continued listing on the TSX. In August 2009 the Company received notice from the TSX that its common shares would be delisted at close of market on September 11, 2009. The delisting decision announced by the TSX related to Forbes’ market capitalization, which had fallen below the designated minimum TSX threshold for continued listing. Deans Knight Offering/ Reorganization In February 2009, the Company’s old subsidiary, Old Forbes, retained GMP Securities L.P. and a syndicate of agents in connection with an offering of its Voting Common Shares to the public (the "Offering").Old Forbes changed its name to Deans Knight Income Corporation (“Deans Knight”). Deans Knight filed a final prospectus relating to the Offering of these securities and on March 18, 2009, the Offering was completed with Deans Knight issuing 10,036,890 Voting Common Shares at a price of $10 per share for gross proceeds of $100,368,900. As a requirement of the closing of the Offering, the holder of the convertible debenture issued by Old Forbes exercised the conversion feature of the Convertible Debenture. On March 18, 2009, as a result of the completion of the Offering and the conversion of the convertible debenture, the Company’s ownership in Deans Knight was diluted from 100% to approximately 1%. This loss of control resulted in a dilution gain of approximately $4,148,000. The Company’s remaining interest in Deans Knight was valued at approximately $789,000 which was disposed of in April 2009, to the original investor, for proceeds of $789,000. Reducol ™ In June 2009, the Company announced that it had extended its supply and licensing contract with Pharmavite LLC until mid 2010 for the continued sale of Reducol ™. In October 2009, the Company announced that the European Union had approved a health claim for plant sterols in free or esterified form. In December 2009, the Company announced the launch of Del Monte Heart Smart Pineapple Juice containing Reducol™ in the Philippines. FINANCIAL RESULTS The December 31, 2009 consolidated operating results include the results of the Company, its wholly-owned subsidiaries, Forbes Medi-Tech (Research) Inc., Forbes Medi-Tech (USA) Inc., and its 51% venture interest in Forbes-Fayrefield Ltd. Summary: (thousands of $ except per share values and number of shares) Year ended December 31, 2009 Year ended December 31, 2008 Year ended December 31, 2007 Sales-phytosterol products $ 4,264 $ 7,108 $ 7,717 Sales-finished goods 360 732 1,130 Licensing 2 4 57 Phytosterol revenues 4,626 7,844 8,904 Cost of sales (4,230 ) (6,713 ) (8,664 ) Change in inventory and purchase commitment allowances 852 (830 ) (491 ) 1,248 301 (251 ) Expenses (4,633 ) (7,643 ) (9,847 ) Other income 4,277 169 364 Income / (loss) from continuing operations 892 (7,173 ) (9,734 ) Income tax (expense) / recovery (765 ) (17 ) 492 Net income / (loss) from continuing operations 127 (7,190 ) (9,242 ) Income / (loss) from discontinued operations ― (463 ) (2,441 ) Net income / (loss) for the period $ 127 $ (7,653 ) $ (11,683 ) Weighted average number of shares, basic 4,969,813 4,865,131 4,800,923 Basic income / (loss) per share from continuing operations $ 0.03 $ (1.48 ) $ (1.92 ) Basic loss per share from discontinued operations $ ― $ (0.09 ) $ (0.51 ) Basic income / (loss) per share $ 0.03 $ (1.57 ) $ (2.43 ) Weighted average number of shares, diluted 5,032,539 4,865,131 4,800,923 Diluted income / (loss) per share from continuing operations $ 0.03 $ (1.48 ) $ (1.92 ) Diluted loss per share from discontinued operations ― $ (0.09 ) $ (0.51 ) Diluted income / (loss) per share $ 0.03 $ (1.57 ) $ (2.43 ) REVENUES / COST OF SALES Revenue - Phytosterol revenues include direct sales of phytosterol products (branded – Reducol™, non-branded sterol esters and sterols), and sales through the Forbes-Fayrefield joint venture of finished products containing Reducol™. Phytosterol revenues for the year ended December 31, 2009 totaled $4,626,000 compared with $7,844,000 for the year ended December 31, 2008.The decreases are primarily due to re-alignment of inventories by one of the Company’s major customers in the first six months of 2009. This customer returned to its prior purchasing patterns in the second half of 2009.Also, the Company’s sales to its European customers have shown a decrease, primarily due to the effect of the economic downturn. In addition, sales by Forbes-Fayrefield of finished products to key European markets also decreased, in part as a result of a switch from revenue to commission based sales. As a result of these events this year’s revenues were significantly below the Company’s prior year’s level. Cost of Sales (“Cost of Sales”) Cost of Sales for the year ended December 31, 2009 totaled $ 4,230,000 on phytosterol sales of $4,624,000, resulting in a 9% gross margin percentage, for the year ended December 31, 2008 totaled $6,713,000 on phytosterol sales of $7,840,000, resulting in a 14% gross margin percentage.The decrease in the gross margin percentage was primarily due to selling higher cost product offset by favorable exchange rates. Page2 of 7 Inventory and purchase commitment allowances for the year ended December 31, 2009, resulted in a net favourable adjustment of $(852,000).This amount is attributable to a reversal of $1,424,000 of prior year provision for losses on future purchase commitments offset by recognition $572,000 of inventory valuation reserves on excess inventories. Other Income Other Income for the year ended December 31, 2009 resulted primarily from one time gain related to the completion of the Deans Knight Offering and conversion of the convertible debenture.These events resulted in our recognition of a gain of approximately $4,148,000. LIQUIDITY, CAPITAL RESOURCES
